Citation Nr: 1700326	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  10-23 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left groin disability other than the service-connected orchialgia, to include a left inguinal hernia.


REPRESENTATION

Veteran represented by:	Kimball L. Jones, Agent 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied, in pertinent part, service connection for residuals, post-operative, left sliding inguinal hernia.  

The Board notes that the Veteran originally filed a claim of entitlement to service connection for a left inguinal hernia.  In oral testimony before the Board in November 2014, the Veteran referred to swelling in his left testicle, and clinical records reflect complaints of, and treatment for, lumps on his testicles, diagnosed as cysts.  For this reason, the Board, in its November 2015 remand, recharacterized the claim as involving a claim for a disability of the left groin pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Since the Board's remand, the Veteran was awarded service connection for orchialgia by way of an April 2016 rating decision.  The RO issued a Supplemental Statement of the Case with respect to the issue of "a disability of the left groin other than the newly service-connected orchialgia."  

In considering how the issue should be presently characterized, the Board notes that the RO, in a December 2015 Supplemental Statement of the Case, incorrectly expanded the scope of the claim "[b]ased on the in-service complaints of mild epigastric pain and treatment for gastritis, and the fact that abdominal disorders is [sic] being construed as part of the claim for the current issue . . . ."  In this regard, abdominal conditions that are manifested by distinct gastrointestinal disorders are not reasonably encompassed by the Veteran's claim, which he presents as pertaining to his left groin.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons, 23 Vet. App. at 5.  "Although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant, and the evidence developed in processing that claim."  Id. 

In this case, abdominal issues that are associated with a clear gastrointestinal disability, impacting an anatomically separate part of the body (i.e., hiatal hernia with esophageal reflux), are not reasonably encompassed by the Veteran's claim.  To this end, the Veteran has not described his claim as anything other than a reference to his hernia(s) for which he has undergone surgery.  See September 2007 claim; October 2009 Statement in Support of Claim; Bd. Hrg. Tr. at 5.  In fact, in September 2007, the Veteran claimed service connection for "left sliding inguinal hernia", one month after he had a left inguinal hernia repair.  See Biloxi VA Medical Center Treatment Note, August 2, 2007.  At this time, he reported that he was sore in the area of the left inguinal hernia repair and had sticking pains in the groin area on the left side.  The Veteran has consistently claimed problems with both his left and right hernias.  Thus, based on his statements and the evidence submitted, it is reasonable to believe that the disability that is currently remaining on appeal is one impacting his groin region (versus gastrointestinal issues).

The Veteran's hearing testimony contained generalized complaints of "problems with [his] stomach and . . . groins."  Id. at 6.  He mentioned that he has been "vomiting things and [he] can't keep [anything] down."  However, the Veteran's testimony has been focused on the fact that he has been dealing with groin pains since he first got out of service; he described it as a muscle that pops in and out (on both sides).  Id. at 10.  The Veteran's statements about his claimed disability has pertained to the lower abdomen/groin area; he has not asserted otherwise.  In fact, the post-service private medical records, particularly those from Northlake Gastroenterology Associates, show that the Veteran has a confirmed gastrointestinal disability for which he is being treated for that is distinct from a groin disability.  It is reasonable to believe that the Veteran understands the distinction between the two anatomical parts of his body as there has been no suggestions to the contrary.  

To the extent that there is a separate claim for gastrointestinal issues being claimed by the Veteran, this is not part of the original claim on appeal, for the reasons cited above (the symptoms as stated by the Veteran were not reasonably encompassed in the original claim for left inguinal hernia nor does the Veteran submit that the symptoms were in the same anatomical region), and this issue may be referred to the Agency of Original jurisdiction for clarification and initial adjudication.  

As such, the Board, at this juncture, has recharacterized the issue that still remains on appeal, which is entitlement to service connection for a left groin disability other than service-connected orchialgia, to include left inguinal hernia.  

In November 2014, the Veteran testified before the undersigned at a hearing that was held at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

A left groin disability other than the service-connected orchialgia, to include a left inguinal hernia, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

A left groin disability other than the service-connected orchialgia, to include a left inguinal hernia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO provided notice letters to the Veteran in November 2007 and February 2010.  The claim was last adjudicated by way of an April 2016 Supplemental Statement of the Case.

B. Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim being decided herein because VA has obtained all medical records identified by the Veteran as relevant.  In this regard, his service treatment records have been obtained to the extent possible.  Post service treatment records have also been associated with the claims file.  Neither the Veteran nor his representative avers that there are any outstanding records that need to be sought prior to the adjudication of the claim.  In fact, in April 2016, the Veteran's representative indicated that there was no further evidence to submit and the claim was ready to be decided.

2. Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations in connection with this appeal, including in December 2015.  The Board finds that the December 2015 VA hernias examination (including abdominal, inguinal, and femoral hernias) is adequate to decide the appeal.  The examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided a medical opinion regarding the most likely etiology of a disability of the left groin. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2).  Because the evidence of record is otherwise adequate to fully resolve the appeals, no further VA examination is necessary.  See 38 C.F.R. § 3.159 (c)(4).

3. Bryant

As noted above, VA provided the Veteran with a hearing before the Board.  During the October 2014 hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the November 2015 Board remand directives.  Specifically, the Board wanted to ascertain whether the Veteran has a disability of the left groin related to his active duty service, including the accident in which he was dragged by a towline.  As such, VA examinations were conducted and medical opinions were provided.  This VA examination, as indicated, is adequate to resolve the appeal.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time. 

II. Analysis

A. Veteran's Contentions

The Veteran asserts that he developed a left inguinal hernia as a result of an in-service accident in which he was dragged by a towline for approximately 200 feet.  He reported to the December 2015 VA examiner that he had left inguinal hernia surgery in 1988 or 1989 and has sharp pain in the left inguinal area, very often, every day, and it bulges out if there is too much movement or lifting of heavy objects.  

B. Applicable Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  
See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker, 708 F.3d at 1334.  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

C. Discussion

In light of the applicable law set forth above, the Board has carefully considered the facts of this case.  Ultimately, service connection must be denied because the preponderance of the credible and competent evidence of record weighs unfavorably against the claim.  The reasons and bases resulting in this determination are as follows.  

(1) Present Disability 

During the period of the appeal, the Veteran has demonstrated that he has a left inguinal hernia, or residuals from his left inguinal hernia repair performed in August 2007.  The Veteran filed his claim for "left sliding inguinal hernia," one month after he had a left inguinal hernia repair (see Biloxi VA Medical Center Treatment Note, August 2, 2007).  Upon VA examination in December 2015, it was noted that the left inguinal hernia (post-operative) impacts the Veteran's ability work as it bulges when he walks and impacts his ability to carry weighted objects.  The Board finds that the requirement for a current disability has been satisfied.  See Holton, 557 F.3d at 1366. 

(2) In-Service Incurrence 

Next, the evidence of record makes it is as likely as not that the in-service event which the Veteran is alleging has occurred.  Service treatment records show a November 1965 entry describing the boating accident.  Thus, the in-service incurrence requirement has been satisfied.  See Holton, 557 F.3d at 1366.  

However, the determinative issue is whether the evidence satisfies the "nexus" element - the next step of the analysis.

(3) Nexus

Unfortunately, the claim fails to meet the nexus element as the evidence does not show a connection between the post-operative left inguinal hernia repair (or any remaining left groin disability other than orchialgia) and the injury in service.  

The Veteran's service treatment records reflect complaints of and treatment for left-sided abdominal pain and left groin pain.  The November 1965 entry describing the boating accident indicate complaints of lower back pain (impression was muscle strain); there was no mention of lower abdominal or groin pain, or a hernia.  A January 1967 entry shows complaints of tenderness in the left groin (left side pubic area knot), but there was no evidence of a hernia.  March 1966 service treatment records show that the Veteran underwent a right inguinal hernioplasty.  The evidence shows that such surgery was only performed on the right side and not on the left.  

Evidence also shows that the Veteran had epigastric tenderness in the midline with nausea (impression was gastritis) and upper gastrointestinal tests were recommended in service; however, this was not in connection with complaints of the lower abdomen or groin region.  

Upon separation examination in December 1968, a clinical evaluation revealed that all systems were normal.

Post-service clinical records reflect complaints of, and treatment for, lumps on his testicles, diagnosed as cysts, located on the left side of his groin.  The record first demonstrates a left inguinal hernia in 2007 (Biloxi VA Medical Center treatment note), the same year that the Veteran had mesh tension-free repair.  The Veteran testified that he had two surgeries for his left side hernia in 2007 and 2009.  Bd. Hrg. Tr. at 5.  The only surgery he mentioned that happened in service was on the right side in 1966.  

The Veteran submitted a letter from his primary care provider, Dr. T.L., in November 2014, in support of his claim.  She essentially opined that the Veteran's bilateral hernias were a result of his accident in service, which cause him chronic pain.  Dr. T.L. did not have a complete set of records before her.   Additionally, Dr. T.L.'s opinion/statement received later in January 2016 is not probative as she indicates that she did not review the complete medical records of the Veteran.  In any event, her 2016 opinion was neither positive nor negative.  

The Board notes that the Veteran submitted a Disability Benefits Questionnaire for hernias signed by Dr. T.L. in January 2015.  The report indicates that the Veteran had hernia repair on both sides in 1966.  Under the medical history section, the boating accident is mentioned followed by "[b]ilateral inguinal hernias developed at that time."  To the extent that the physician is opining that the Veteran has had the left inguinal hernia since service, the Board does not find this evidence to be credible or probative as it is based upon an incorrect factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on an incorrect factual premise is not probative).

On review, the Board finds that the most probative nexus opinion comes from the December 2015 VA examiner who performed an examination of the Veteran, and considered his medical and service history, along with his self-reported history and symptoms.  Consistent with the record, the examiner explained that the left inguinal hernia was not present in service; the surgical repair was performed in August 2007, not earlier, and was not likely due to his accident in service.  She explained that the Veteran's service records showed that he had a right inguinal hernia in service; however, there is no evidence of a left inguinal hernia.  She opined that there was no medical association between the examination of the left inguinal area, which revealed no evidence of a hernia in service, and the left inguinal hernia for which he underwent surgery in 2007.  She considered the Veteran's statements regarding the in-service symptoms and his reports of continuity of symptoms in the post-service years and ultimately found that the connection to active duty was unsubstantiated.

The Board considers the rationale supporting the December 2015 VA medical opinion to be generally plausible and consistent with the record.  Caluza, 7 Vet. App. at 510-511; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The VA examiner had access to the complete service and medical history of the Veteran, whereas Dr. T.L. did not.  Certainly, there is no other competent, credible, and more probative evidence of record on the issue of nexus than the opinion of the VA examiner.

In short, the competent, credible, and most probative medical opinion weighs against the existence of a link between the Veteran's left groin disability and service, and ultimately, the claim.  As such, the Board finds that the preponderance of the evidence is against establishing the final prong needed for service connection.

The only remaining opinion is that of the Veteran.  To this end, he has submitted statements in support of his claim, and they have been considered by the Board.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to attest to his experiences of the onset of pain and swelling in his left groin.  He stated that he was dealing with groin pains since he first got out of service.  Bd. Hrg. Tr. at 10.  However, absent such an opinion by a medical professional in support of a positive association between the disability and service, the Veteran's statements alone as to causation and etiology are not competent.  The Board has already found Dr. T.L.'s opinion to lack probative value and no other medical opinion can support his position.

Furthermore, the Veteran's testimony as to the development of his left inguinal hernia is an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's testimony in this regard is not competent and, to the extent that it is, the Board finds that the probative value of the December 2015 VA examiner is of greater value than the Veteran's more general lay assertions as to the issue of causation and etiology.

Lastly, the Board observes that an inguinal hernia is not a chronic disease listed in 38 C.F.R. § 3.309 (a).  Thus, chronicity and continuity of symptomatology are not for consideration here.  See Walker, 708 F.3d 1331.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the claim must be denied.


ORDER

Service connection for a left groin disability other than the service-connected orchialgia, to include left inguinal hernia, is denied.




____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


